UNITED STATES COURT OF APPEALS
Filed 2/29/96
                                      TENTH CIRCUIT



 WILLIAM McLAURIN,
          Plaintiff - Appellant,                             No. 95-5010
          v.                                            (D.C. No. 93-C-858-K)
 SHIRLEY S. CHATER, Commissioner of                          (N.D. Okla.)
 Social Security,*
          Defendant - Appellee.


                                   ORDER AND JUDGMENT**


Before SEYMOUR, Chief Judge, McKAY and LUCERO, Circuit Judges.




      The parties have agreed that this case may be submitted for decision on the briefs.

See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.2. After examining the briefs and appellate



      *
         Effective March 31, 1995, the functions of the Secretary of Health and Human
Services in social security cases were transferred to the Commissioner of Social Security.
Pub. L. No. 103-296, 108 Stat. 1464 (1994). Pursuant to Fed. R. App. P. 43(C), Shirley
S. Chater, Commissioner of Social Security, is substituted for Donna E. Shalala, Secretary
of Health and Human Services, as the defendant in this action.

      **
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
record, this panel has determined unanimously that oral argument would not materially

assist the determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. 34.1.9. The

case is therefore ordered submitted without oral argument.



       We AFFIRM for the reasons given by the district court. The mandate shall issue

forthwith.


                                                 Entered for the Court

                                                 Monroe G. McKay
                                                 Circuit Judge




                                             2